Citation Nr: 0809650	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for right ear sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The case was brought before the Board in July 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include providing the veteran a 
VA audiological examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The veteran is not currently diagnosed with right ear 
sensorineural hearing loss for VA purposes; any current right 
ear sensorineural hearing loss was not manifested in service 
or within one year of service discharge, nor is it 
etiologically related to his active service.


CONCLUSION OF LAW

Right ear sensorineural hearing loss was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2003.  The 
RO's December 2002 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  The 
appellant has not identified any additional treatment records 
that should be obtained.  The veteran was afforded VA 
audiological examinations in May 2003, September 2005 and 
October 2007.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that his currently diagnosed bilateral 
hearing loss is the direct result of his active service.  He 
asserts that he experienced a significant amount of in-
service acoustic trauma as a member of a mortar platoon.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of in-service occurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such occurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of a 
veteran who seeks benefits for an allegedly service- 
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat service." 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

In an August 2005 statement of the case, the RO determined 
that the veteran had engaged in combat with the enemy.  The 
RO found that the veteran's descriptions of his experiences, 
along with statements from other veterans who had served in 
the same mortar platoon, were consistent with those of an 
infantryman; and, therefore, that the veteran experienced 
combat in Vietnam.  The Board concurs.  Accordingly, the 
Board observes that the veteran's description of his noise 
exposure, to include mortar explosions, is consistent with 
that a member of the infantry would experience in combat.  

Applying § 1154(b), the Board finds that the veteran's 
description of his in-service injury, i.e., that he suffered 
acoustic trauma as a result of a mortar fire is consistent 
with the circumstances of combat.  With regard to other 
sources of injury to the veteran's hearing, as discussed 
herein, the Board does not dispute the veteran's claims of 
in-service noise exposure.  Therefore, further consideration 
of the veteran's claims under 38 U.S.C.A. § 1154(b) is not 
necessary. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

Upon review, service medical records are negative for a 
hearing loss disability in the right ear.  Post service 
medical evidence includes the reports of May 2003 and October 
2007 VA audiology examinations.  The examinations indicated 
the following puretone thresholds in the right ear:


HERTZ

500
1000
2000
3000
4000
MAY 2003
5
5
10
25
30
OCT. 2007
5
10
15
30
35

Speech audiometry revealed speech recognition ability in the 
right ear of 96 percent in May 2003 and 94 percent in October 
2007.  Both VA examiners indicated that the veteran's hearing 
in his right ear was within normal limits per VA guidelines.

Considering the results of the May 2003 and October 2007 VA 
examinations, it is clear that the veteran does not currently 
suffer from a current hearing loss disability for VA benefit 
purposes.  His puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, were less than 40 in all frequencies, and he 
did not show puretone thresholds of 26 or more in 3 or more 
frequencies in his right ear.  His scores on the Maryland CNC 
Test were not less than 94 percent at either examination.  
The veteran has not identified any post-service testing 
revealing the presence of hearing loss disability for VA 
compensation purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of right ear 
sensorineural hearing loss.  As such, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran has a right ear hearing loss disability for 
VA purposes.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Even though the veteran does not currently suffer from a 
right ear hearing loss disability for VA purposes, the Board 
observes that the Court has held that VA regulations do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  See Hensley v. 
Brown, 5 Vet. App. 155,  159 (1993).  As such, even though 
the veteran has not demonstrated a current disability, the 
Board will consider whether there is an etiological link 
between any right ear hearing loss and the veteran's active 
service.

Service medical records are negative for any findings of 
treatment or diagnosis of right ear hearing loss.  On 
examination pending service discharge in November 1969, the 
veteran's hearing was normal.  There were no findings 
pertaining to complaints of hearing loss.  There is no 
evidence of record to indicate the veteran complained of or 
sought treatment for right ear hearing loss until November 
2002, over 30 years post-service.  As there was no hearing 
loss for VA purposes shown within one year of service 
discharge, the presumption of service connection does not 
apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

The lapse in time between service and the first complaints of 
hearing loss also weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  

As noted above, the veteran was provided audiological 
examinations in May 2003, September 2005 and October 2007.  
While the September 2005 VA examiner found it "at least as 
likely as not" that the veteran's current hearing loss is 
related to service, both the May 2003 and October 2007 VA 
examiners found that the veteran's current hearing loss is 
"not likely" related to service.  In deciding whether the 
veteran's right ear hearing loss is etiologically related to 
his active service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id; see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, there are legitimate reasons for accepting the May 2003 
and October 2007 VA examiners' unfavorable medical opinions 
over the favorable September2005 VA examiner's opinion.  With 
regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Also, a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

While the September 2005 VA examiner offers a favorable 
opinion, she does not offer any rationale for this opinion.  
As such, the September 2005 VA examiner's opinion is not 
probative enough to warrant entitlement to service 
connection.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
In comparison, the May 2003 and October 2007 VA examiners did 
offer a rationale for their opinions, namely citing the 
length of time between active service and first complaints of 
hearing loss.  In addition, the October 2007 VA examiner 
noted that "[t]here is no scientific evidence to support the 
claim that noise exposure from the past can cause hearing 
loss in the future."  Thus, the Board finds that the VA 
examiners' May 2003 and October 2007 medical opinions are 
accordingly more probative than that rendered by the 
September 2005 VA examiner.

The Board also acknowledges that the veteran himself has 
claimed he currently suffers from a right ear sensorineural 
hearing loss disability that is etiologically related to 
active service.  However, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

In sum, the veteran has not provided competent medical 
evidence establishing that he currently suffers from a right 
ear hearing loss disability for VA purposes.  In addition, 
both the May 2003 and October 2007 VA examiners found it is 
not likely that any right ear hearing loss suffered by the 
veteran is a function of his in-service acoustic trauma.  
While the evidence of record does contain a medical opinion 
in support of the veteran's claim, the Board finds that this 
opinion is not probative, as it is not supported by any 
rationale.  There is no other competent medical evidence 
included in the record to support the veteran's assertion 
that he currently suffers from a right ear hearing loss 
disability that is etiologically related to his active 
service.  In addition, the absence of any medical records of 
a diagnosis or treatment for over thirty years after service 
is probative evidence against the claim for direct service 
connection.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a right ear sensorineural hearing 
loss, and the benefit of the doubt rule does not apply.  See 
38 U.S.C.A. § 5107 (West 2002).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right ear sensorineural 
hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


